Citation Nr: 0309448	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to June 
1972.  He died in October 1975.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 determination by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2001, a statement of the 
case was issued in March 2001, and a substantive appeal was 
received in April 2001.  The appellant testified at a Board 
hearing at the RO in March 2003.  


FINDINGS OF FACT

1.  In an April 1994 decision, the RO denied the appellant's 
underlying claim of entitlement to service connection for the 
cause of the veteran's death; the appellant was notified of 
this decision and furnished notice of appellate rights and 
procedures, but she did not file a notice of disagreement to 
initiate an appeal.   

2.  Evidence received since the April 1994 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  




CONCLUSIONS OF LAW

1.  The April 1994 RO decision is final.  389 U.S.C.A. 
§ 7105(c) (West 2002)

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for the cause of 
the veteran's death has not been reopened.  38 U.S.C.A. §  
5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, private 
medical records, and testimony and correspondence from the 
appellant.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  In a letter dated in April 2003, she reported 
that she did not have any additional records to submit for 
her appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in letters dated in December 2000 and February 
2001, the appellant was effectively furnished notice of the 
types of evidence necessary to substantiate her claim as well 
as the types of evidence VA would assist her in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for cause of the veteran's 
death as well as the laws pertaining to attempts to reopen 
claims subject to prior final denials.  The discussions in 
the rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Criteria and Analysis

The underlying issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as malignant tumors, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of this case, the Board also notes that 
applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; See alsoVeterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
that it aided or lent assistance to the production of death; 
or that there was otherwise a causal relationship between the 
service-connected disability and the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant submitted her original claim of entitlement to 
service connection for the cause of the veteran's death in 
November 1975.  The claim was denied in May 1976.  The RO 
determined at that time that the cause of the veteran's death 
was renal failure and bilateral bronchopneumonia secondary to 
adenocarcinoma of the tail of the pancreas with direct 
extension to the left adrenal distant metastasis to liver and 
both lungs.  The RO found that the medical evidence of record 
was insufficient to establish the existence of a malignant 
condition within the one year presumptive period following 
termination of such service.  

The appellant was informed of the denial and of her 
procedural and appellate rights in June 1976.  She did not 
appeal the denial of service connection for the cause of the 
veteran's death which became final in June 1977.  Since the 
original denial of service connection for the cause of the 
veteran's death, the appellant has attempted on different 
occasions to reopen the claim without success.  The most 
recent denial of her underling claim was in April 1994 and 
the appellant was informed of the decision by letter dated in 
May 1994.  Although she requested the status of the claim in 
a March 1995 communication, she did not express a desire to 
appeal.  The March 1995 communication did not constitute a 
notice of disagreement, and no other written communication 
was received within one year of the May 1994 notification 
letter to otherwise constitute a notice of disagreement.  The 
April 1994 decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  In November 1995, she again has initiated a claim 
of entitlement to service connection for the cause of the 
veteran's death.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  However, the amended 
version is only applicable to claims filed on or after August 
29, 2001.  The change in the regulation therefore does not 
impact the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 
369 (1999) the United States Court of Appeals for Veterans 
Claims (Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet. App. 
462 (1994).

The evidence which was of record at the time of the April 
1994 RO decision which denied service connection for the 
cause of the veteran's death is set out below.  

The service medical records are silent as to complaints of, 
diagnosis of or treatment for any carcinoma or any other 
pertinent abnormality.  No pertinent abnormalities were noted 
on the report of an annual examination which was conducted in 
January 1971.  On a Report of Medical History completed by 
the veteran at the same time, he denied having or ever having 
had piles or rectal disease.  

The veteran's death certificate indicates that the veteran 
died in October 1975.  The leading cause of death was 
reported as hepatic failure secondary to adenocarcinoma of 
the liver.  It was noted that the site of the primary lesion 
was unknown at that time.  The major finding of the autopsy 
was a primary lesion in the tail of the pancreas with direct 
infiltration to the left kidney.  

A hospital summary - autopsy report dated in December 1975 
indicates that the veteran expired as a result of renal 
failure and bronchopneumonia secondary to underlying adeno 
carcinoma.  It was noted that an autopsy revealed 
adenocarcinoma in the tail of the pancreas with direct 
extension to the left adrenal and distant metastasis to the 
liver and both lungs.  It was the opinion of the medical 
department that the veteran had a long standing carcinoma of 
the pancreas, possibly for years, prior to the onset of 
symptoms.  The etiology of the carcinoma in this region was 
unknown and it was impossible to date the onset precisely or 
the initiating factors, if any.  

An autopsy protocol dated in February 1976 is of record.  It 
was noted that the veteran had been well until approximately 
six to eight months prior when he began to experience weight 
loss and general malaise.  At some undetermined point during 
his hospitalization, he began to experience epigastric pain 
and abdominal tenderness.  An extensive work-up in August 
1975 revealed metastatic adenocarcinoma involving the liver.  
No primary site or additional metastatic foci were 
demonstrated.  The veteran continued to develop ascites and 
was readmitted to the hospital for the last time in September 
1975.  It was noted that the clinical history and gross and 
microscopic pathologic findings were entirely consistent with 
an insidious onset and progressive inanition due to an occult 
adenocarcinoma in the tail of the pancreas with widespread 
metastases involving all lobes of both lungs and liver with 
marked local invasion.  The cause of death was carcinomatosis 
complicated by marked ascites.  A more specific immediate 
cause of death was not apparent either grossly or 
microscopically.  

In July 1976, the appellant reported that the veteran served 
in Vietnam in 1967 when he was hospitalized for three weeks 
because of stomach problems.  The appellant alleged that this 
was the first symptoms of pancreatic cancer.  In November 
1976, she reported that she was informed by a Canadian 
medical officer that the carcinoma which was the cause of the 
veteran's death had been long standing which she was informed 
meant at least four to five years.  She argued that the 
veteran's illness must have started in 1970 or 1971 and 
therefore was service-connected.  

Clinical records from the veteran's final illness were 
associated with the claims file in October 1976.  The records 
include a final diagnosis of adenocarcinoma primary in the 
pancreas.  They indicate that the veteran reported 
experiencing fatigue and epigastric pain which had been 
present since approximately May of 1975.   An August 1975 
liver biopsy revealed metastatic adenocarcinoma and extensive 
portal fibrosis and lobular inflammation.  

On an Informal Hearing Presentation dated in January 1977, 
the veteran's representative, who also reported he was Board 
Certified in gastric neurology, noted that the veteran died 
of a long standing pancreatic cancer.  The physician noted 
that cancers of the pancreas are the most difficult of all 
intra-abdominal cancers to diagnose during life.  He opined 
that, due to the widespread evidence of metastases shortly 
after the onset of the veteran's symptoms, there could be no 
question that the cancer was present for many months if not 
for many years as indicated by the Canadian physicians who 
attended the veteran at the time of his death.  Based on the 
type of cancer and the findings of the autopsy, the physician 
opined that the veteran's tumor was certainly present at the 
time of his discharge and certainly within the presumptive 
period.  The veteran first exhibited symptoms around May 1975 
and it was opined that the tumor was present more than two 
years prior to this as demonstrated by the extensive 
metastases.  

In December 1985, the appellant reported that the veteran 
spent quite a bit of his army career in Vietnam and was 
around areas where harmful chemicals such as Agent Orange 
were sprayed.  She indicated that the veteran constantly had 
blood in his underwear and was treated during service for 
hemorrhoids.  

The appellant testified at a local RO hearing in December 
1986 that her husband had been treated for bleeding from the 
rectum in the fall of 1972.  He was also experiencing heart 
burn at that time.  As of September 1973, the bleeding had 
slowed but never stopped and continued to be a problem since 
his discharge.  She testified that a doctor had informed her 
that the bleeding in the veteran's rectum was caused by 
cancer.  She reported that he never had hemorrhoids.  

In the April 1994 decision, the RO noted that the appellant 
was claiming service connection for the cause of the 
veteran's death as a result of soft tissue sarcoma due to 
Agent Orange exposure.  It was found that the veteran's 
condition was not shown to have existed during service or to 
have been present within one year following discharge.  The 
RO also found that the condition which caused the veteran's 
death was not recognized as being associated with herbicide 
exposure under the current  regulations governing claims due 
to herbicide exposure and denied service connection on a 
presumptive basis.  

The evidence added to the record subsequent to the April 1994 
decision which denied service connection for the cause of the 
veteran's death consists of correspondence and testimony from 
the appellant, copies of service awards received by the 
veteran, and duplicate copies of the death certificate and 
autopsy report.  

In an August 2000 statement, the appellant argued that cancer 
was found in the veteran's respiratory system and, based on 
metastasis, was not a secondary affliction and should be 
conceded as the cause of the veteran's death.  She noted that 
the autopsy report indicated that cancer was in the veteran's 
lungs and could not be discounted in considering the cause of 
the veteran's death.  

The appellant submitted certificates indicating that the 
veteran was awarded the Bronze Star Medal and a Certificate 
of Achievement, both of which were based on meritorious 
service performed while was stationed in Vietnam.  

The appellant testified before the undersigned in October 
2002 that the veteran's health was not good upon discharge 
from active duty in 1972.  At that time, he had problems with 
hemorrhoids and blood in his underwear.  She reported that a 
doctor informed her that the blood in the underwear was not 
caused by hemorrhoids but was caused by cancer.  Cancer was 
first detected in 1975.  She testified that she was informed 
by a physician that the veteran had longstanding cancer which 
had been present for at least five years.  She could not 
remember the doctor's name.  

After reviewing the evidence of record, the Board is 
compelled to conclude that new and material evidence has not 
been received to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  

The appellant's correspondence and testimony before the 
undersigned are not new as they are basically a restatement 
of the appellant's prior arguments presented at the time of 
the December 1986 RO hearing and in her prior correspondence.  
The veteran's service awards are new but not material.  This 
evidence does not demonstrate that the cause of the veteran's 
death was linked to active duty in any way.  The evidence 
demonstrates that the veteran served in Vietnam but that fact 
had already considered at the time of the prior final 
decision.  The duplicate copies of the death certificate and 
autopsy report submitted in support of the claim are not new 
and material as they had been of record and previously 
considered at the time of the prior final denials.  At the 
time of the April 1994 decision, the RO considered the 
evidence of record in light of the presumptive provisions for 
Agent Orange exposure and found that the veteran's death was 
due to pancreatic cancer.  The RO implicitly determined that 
this type of cancer was not a cancer listed in the regulation 
for Agent Orange exposure, nor was it a soft tissue sarcoma.  
The RO also implicitly found that the cancer in the lung 
discovered on autopsy was metastatic in nature and not a 
primary cancer.  Therefore, the presumptive provision of 
respiratory cancers under the Agent Orange regulation are not 
applicable.  In other words, the RO considered the same 
argument in April 1994 as the appellant is advancing now 
based on the same essential evidence. 

It appears that the prior denials of the appellant's claim 
also considered medical evidence which suggested that the 
veteran's cancer was of a long-standing nature.  No new 
medical opinions suggesting that the cancer was manifested 
within one year of discharge or was otherwise related to 
service have been received in connection with the appellant's 
current claim.  

The Board sympathizes with the appellant and recognizes the 
veteran's long period of honorable service.  However, the 
evidence submitted subsequent to the April 1994 RO decision 
which denied service connection for the cause of the 
veteran's death does not bear directly and substantially upon 
the specific matter under consideration; is cumulative and 
redundant; and, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It is therefore not new and material, and the appellant's 
cause of death claim has not been reopened.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death has not been reopened.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

